IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAELA M. ROBERTS1,                       §
                                             §     No. 305, 2019
          Respondent Below,                  §
          Appellant,                         §
                                             §
          v.                                 §     Court Below – Family Court
                                             §     of the State of Delaware
    JARRETT BLOCKER,                         §
                                             §     File No. CN07-03783
          Petitioner Below,                  §     Petition No. 17-06091
          Appellee.                          §
                                             §
                                             §

                              Submitted: July 10, 2020
                              Decided: September 29, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                         ORDER

         After consideration of the parties’ briefs, the joint motion to strike, and the

record on appeal, it appears to the Court that:

         (1)     The appellant, Daela M. Roberts (“the Mother”), filed this appeal from

a Family Court order, dated June 28, 2019, that granted the petition to modify

custody filed by the appellee Jarrett Blocker (“the Father”). We find no error or




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
abuse of discretion in the Family Court’s decision. Accordingly, we affirm the

Family Court’s judgment.

      (2)    The Mother and the Father are the parents of a son born in 2006 (“the

Child”). Beginning in 2007, the parties litigated custody, petitions for protection

from abuse (“PFA”), and rules to show cause. In 2008, the Family Court granted

joint custody of the Child to the parents and primary residence of the Child to the

Mother. Disputes between the parents concerning the Father’s visitation led to

additional petitions and hearings. In 2011, the Family Court restricted the Father’s

contact with the Child to supervised visitation at the visitation center based on

delusional comments that the Father had made and his failure to obtain a

psychological evaluation.

      (3)    In 2013, the Father filed a petition for a rule to show cause, alleging

that the Mother refused to bring the Child to the visitation center. In response, the

Family Court continued joint custody and the Father’s supervised visitation, but it

eliminated his phone contact with the Child. The court also granted the Mother final

decision-making authority in the areas of medical care and counseling. Thereafter,

the Father had little contact with the Child, but he did not file any additional

petitions.

      (4)    On February 20, 2017, the Department of Services for Children, Youth

and their Families (“DSCYF”) filed a petition for ex parte custody of the Child.


                                         2
DSCYF alleged that the Mother was mentally and medically abusing the Child and

that the Father was not involved in the Child’s life. The Family Court awarded

temporary custody of the Child to DSCYF. On February 21, 2017, DSCYF filed a

dependency/neglect petition for custody of the Child.

      (5)   The Father filed an answer to DSCYF’s petition, denying that the Child

would be dependent in his care. The Father also filed a petition to modify custody,

alleging the Child had experienced abuse in the Mother’s care, averring that it was

no longer in the Child’s best interest for the parents to have joint custody, and

seeking primary residence of the Child. In her answer to the Father’s petition, the

Mother sought sole custody and primary residence of the Child.

      (6)     In the DSCYF proceeding, the Family Court appointed an attorney to

represent the Mother and an attorney to represent the Child. At the preliminary

protective hearing, the Mother stipulated to probable cause for dependency of the

Child based on her inability to handle his mental health needs and her fear of him.

The Father also stipulated to dependency because he had not had contact with the

Child in several years. DSCYF planned to explore placement of the Child with the

Father. At a May 26, 2017 adjudicatory hearing, the parties agreed to dismiss the

DSCYF petition and enter an interim stipulation (“Interim Stipulation”) regarding

custody.




                                        3
      (7)    Under the Interim Stipulation, the parents had joint custody, but the

Father had final decision-making authority in the event of a disagreement. The

Father had primary residence of the Child. The Mother had supervised visitation at

one of two visitation centers. The Mother and the Child were to participate in

individual counseling. They were also to participate in family counseling once the

Mother’s counselor, the Child’s counselor, and the family counselor agreed that

family counseling was appropriate. As part of her individual counseling, the Mother

was supposed to follow the recommendations of a social worker who performed a

caregiver child assessment as well as any recommendations of the psychologist who

was scheduled to evaluate her on June 1, 2017. The Mother was not to give the

Child medicine or gifts or have any contact with him outside of the supervised

visitation. The Father was responsible for making the Child’s medical appointments

and informing the Mother of the appointments.

      (8)    A hearing on the Father’s custody petition was originally scheduled for

September 2017, but it was continued several times so that the Mother’s pending

criminal charges for endangering the welfare of a child and third-degree child abuse

could be resolved.2 The Family Court held a two-day hearing on the custody petition



2
 The Mother was also charged with five counts of criminal contempt based on her violation
of the no-contact order. In December 2018, the Mother pleaded guilty to two counts of
criminal contempt.

                                           4
(as well as several rules to show cause filed by the parents) on March 25 and March

26, 2019. At the time of the hearing, the Mother had been found guilty of the charges

in Family Court. She later filed a de novo appeal to the Superior Court.

      (9)    Both parents and the Child were represented by counsel at the custody

hearing.3 During the hearing, the Family Court heard testimony from the parents,

the psychologist who performed psychological evaluations of the Father and the

Mother, the family counselor, the Child’s counselor, and the Child’s half-sister. The

psychologist diagnosed the Mother, who is a registered nurse, with Factitious

Disorder Imposed on Another.4 The Family Court interviewed the Child on April

19, 2019.

      (10) On June 19, 2019, the Family Court issued an order that granted the

Father’s petition to modify custody. The Family Court held that modification of the

previous custody order would not harm the Child and that the best-interests factors

weighed in favor of the Father having sole custody and primary residence of the


3
  The attorney ad litem appointed to represent the Child in the DSCYF proceeding also
represented him in the custody proceeding. The Mother retained the attorney who was
appointed to represent her in DSCYF proceeding to represent her in the custody
proceeding. In August 2018, the Family Court granted the attorney’s motion to withdraw.
The Mother represented herself until she retained another attorney to represent her at the
custody hearing. After the custody hearing, the Family Court granted the attorney’s motion
to withdraw based on the Mother’s request that he withdraw.
4
  This condition is also known as Munchausen syndrome by proxy. A person with this
disorder “falsely claims that another person has physical or psychological signs or
symptoms of illness, or causes injury or disease in another person with the intention of
deceiving     others.”          Mayo     Clinic,    https://www.mayoclinic.org/diseases-
conditions/factitious-disorder/symptoms-causes/syc-20356028.
                                            5
Child. The Family Court also concluded that the Mother should not have any contact

with the Child at the present time because such contact would endanger the Child’s

physical health or significantly impair his emotional development. The Family

Court ordered that the Mother could file a petition to modify visitation when she had

a therapist who would testify that the Mother was treated for the psychologist’s

diagnosis, accepted responsibility for her actions, and was willing to apologize to

the Child.

      (11) The Mother filed a motion for reargument, arguing that the restrictions

imposed on her ability to file a petition for modification of visitation were improper.

The Family Court granted the motion and issued an amended order eliminating the

restrictions. This appeal followed.

      (12) After the Mother filed her opening brief, the Father and the Child’s

attorney filed a joint motion to strike portions of the Mother’s opening brief and

exhibits to the opening brief that were not part of the record below. The Mother did

not respond to the motion. Consideration of the motion was deferred pending

consideration of the merits of this appeal. On appeal, we have not considered the

documents that the Mother attached to her opening brief that were not part of the

record below or handwritten comments, marks, or alterations on documents that the




                                          6
Mother made on documents that were part of the record below.5 We have considered

documents from other Family Court proceedings involving the parties that the

Family Court considered and referenced in the custody order on appeal.

       (13) This Court’s review of a Family Court decision includes a review of

both the law and the facts.6 Conclusions of law are reviewed de novo.7 Factual

findings will not be disturbed on appeal unless they are clearly erroneous and justice

requires they be overturned on appeal.8 When the determination of facts turns on a

question of the credibility and the acceptance or rejection of the testimony of

witnesses appearing before the trier of fact, we will not substitute our opinion for

that of the trier of fact.9

       (14) The Mother’s arguments on appeal may be summarized as follows: (i)

the custody petition should not have been resolved until her criminal charges were

finally resolved; (ii) it was unfair for the Child’s attorney from the DSCYF

proceeding to represent the Child in the custody proceeding; (iii) the evidence did

not support the Family Court’s findings concerning her mental health, the Father’s

mental health, and the Child’s emotional and physical health; (iv) the Family Court



5
   We note that a number of the excluded documents are duplicative of the Mother’s
testimony during the custody hearing.
6
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
7
Id.
8
Id.
9
  Wife (J.F.V.) v. Husband (O.W.V, Jr.), 402 A.2d 1202, 1204 (Del. 1979).
                                          7
ignored how the Father and others alienated the Child from her; and (v) her human

and parental rights to contact with the Child were violated.

      (15) The Mother argues that the custody petition should not have been

resolved until after her criminal charges were finally resolved. The record reflects

that the custody hearing, originally scheduled for September 2017, was continued

several times so that the Mother could resolve her criminal charges. At the last case

management conference in December 2018, the Family Court scheduled the matter

for a hearing in March over the Mother’s objections that her criminal charges were

still pending (because she had appealed a commissioner’s finding of guilt) and that

she needed to hire an attorney for the custody proceeding. The Family Court

concluded that the custody petition, which had been pending for almost two years,

could no longer be delayed. The Family Court also informed the Mother that the

attorney she retained could file a timely motion for a continuance of the March

hearing. The attorney retained by the Mother for the custody hearing did not file a

motion for a continuance.

      (16) Even if the Mother’s failure to seek a continuance of the March hearing

dates did not constitute a waiver of this issue, she has not shown that the Family

Court erred in resolving the custody petition before final resolution of the criminal

charges. The transcript of the custody hearing reflects that the Mother was advised

of her Fifth Amendment rights, received the advice of her attorney, and chose to


                                          8
testify fully. To the extent the Mother believes that the ultimate resolution of those

charges would have led to a different result in the custody proceeding,10 she ignores

that the Family Court judge recognized the convictions were on appeal and did not

consider them as part of her best-interest analysis. The Mother also did not seek to

have the Family Court consider how those charges were finally resolved in the first

instance.11 The Family Court did not err in resolving the custody petition before

final resolution of the Mother’s criminal charges.

      (17) The Mother also challenges the role of the Child’s attorney in the

custody proceeding. The Family Court originally appointed the attorney to represent

the Child in the DSCYF proceeding and later appointed him to represent the Child

in the custody proceeding. The Family Court may, in the interest of the child,

appoint an attorney to represent a child in custody proceedings. 12 Under the

circumstances here, which included the removal of the Child from the Mother’s care




10
   We take judicial notice that a Superior Court jury found the Mother not guilty of third-
degree child abuse and could not reach a verdict on the child endangering charge. The
State filed a nolle prosequi for the child endangering charge.
11
   Delaware Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206 (Del. 1997) (“It is a basic
tenet of appellate practice that an appellate court reviews only matters considered in the
first instance by a trial court.”); Ponce v. Potter, 2013 WL 842520, at *1 (Del. Mar. 5,
2013) (refusing to consider the appellant’s reasons for missing a hearing that were not
presented in the trial court and noting that the appellant could raise those reasons in a
motion to reopen the trial court judgment).
12
   13 Del. C. § 721(c). See also 10 Del. C. § 925(14) (providing that Family Court has the
power to appoint guardians ad litem).
                                            9
and the Child’s lack of contact with the Father before his removal, appointment of

the attorney to represent the Child in the custody proceeding was not error.

      (18) The Mother’s attacks on the performance of the Child’s attorney are

also without merit.      The record reflects that the Child’s attorney took his

representation of the Child seriously and zealously represented the Child’s interests.

The fact that the Child’s attorney did not share the Mother’s view of the Child’s best

interests or the evidence does not mean he was biased against the Mother and is not

a basis for reversal of the custody order. The duty of the Child’s attorney was to

represent the Child’s interests, not the Mother’s.

      (19) The Mother next argues that the evidence did not support the Family

Court’s rulings. In addressing this argument, we first briefly review the legal

standards and the Family Court’s analysis. A petition for modification of custody

or primary residence filed more than two years after a previous order that was

entered after a hearing on the merits is governed by 13 Del. C. § 729(c)(2). Under

Section 729(c)(2), the Family Court considers the following criteria: (i) whether

modification of the previous order is likely to cause the child any harm and, if so,

whether the advantages to the child likely outweigh that harm; (ii) the compliance

of each parent with previous orders concerning visitation, custody, and their duties

and responsibilities under Section 727; and (iii) the best-interests factors are set forth




                                           10
in 13 Del. C. § 722.13 The Family Court determines visitation “consistent with the

child’s best interests and maturity, which is designed to permit and encourage the

child to have frequent and meaningful contact with both parents unless the Court

finds, after a hearing, that contact of the child with 1 parent would endanger the

child’s physical health or significantly impair his or her emotional development.”14

       (20)     In considering Section 729(c)(2)(a)—the likelihood of harm to a child

if a previous custody order is modified—the Family Court concluded that the Child

would not be harmed if the previous custody order was modified. As to Section

729(c)(2)(b)—the compliance of each parent with previous court orders and their

responsibilities under Section 727(b)—the Family Court judge noted that she was

issuing orders denying two rule to show cause petitions filed by the Mother,15 that

she was issuing an order finding the Mother in contempt of the Interim Stipulation,16

and that the Mother had pleaded guilty to two counts of criminal contempt for

violating a no-contact order.




13
   The Section 722 factors include: (i) the wishes of the parents; (ii) the wishes of the child;
(iii) the interaction of the child with his parents, relatives and any other residents of the
household; (iv) the child’s adjustment to his home, school, and community; (v) the mental
and physical health of all individuals involved; (vi) past and present compliance of the
parents with their rights and responsibilities to their child; (vii) evidence of domestic
violence; and (viii) the criminal history of any party or resident of the household.
14
   13 Del. C. § 728(a).
15
   The Mother did not appeal these orders.
16
   The Mother did not appeal this order.
                                              11
      (21) Applying the best-interests factors under Section 722, the Family Court

held that factors 5 (the mental and physical health of individuals involved), 6 (the

parents’ past and present compliance with their rights and responsibilities to the child

under Section 701), and 8 (the criminal history of the parties) supported the Father

having sole custody of the Child. The Family Court found that factors 1 (the wishes

of the parents), 2 (the wishes of the child), 3 (the relationship of the child with his

parents and relatives), 4 (the child’s adjustment to his home, school, and community)

and 7 (evidence of domestic violence) were neutral as to custody. With the exception

of factor 1, the Family Court found that all of the best-interests factors supported the

Father having primary residence of the Child. The Family Court found that all of

the best-interests factors, except for factors 1 and 4, supported restriction of the

Mother’s contact with the Child.

      (22) The Mother’s arguments center on the Family Court’s findings

concerning her mental health, the Father’s mental health, and the Child’s emotional

and mental health. As to her mental health, the Mother argues that the Family Court

should not have accepted the psychologist’s opinion that she suffers from Factitious

Disorder Imposed on Another because the psychologist relied on inaccurate

information and misunderstood or failed to verify the medical records he reviewed




                                          12
for his report. We review the Family Court’s decision to admit or exclude expert

testimony for abuse of discretion.17

         (23) At the custody hearing, the Mother’s counsel stipulated that the

psychologist had the expertise to perform a psychological evaluation of the Mother

and to admission of the psychologist’s report subject to cross-examination. At the

conclusion of his cross-examination, the Mother’s attorney acknowledged that the

psychologist had addressed all of the factors outlined in Daubert v. Merrell Dow

Pharmaceuticals, Inc.,18 but the attorney stated that the Mother objected to the

diagnosis of Factitious Disorder Imposed on Another. The Mother continues to

challenge how the psychologist reached his diagnosis, but she has not shown that his

methodology fails to satisfy the criteria for reliability under Daubert. The Family

Court did not err in accepting the psychologist’s opinion.

         (24) As to the Father’s mental health, the Mother argues that the Family

Court ignored the Father’s history of mental health issues. She is incorrect. The

Family Court recognized that the Father was on long-term disability for anxiety and

that a 2011 custody order referred to him making delusional statements and failing

to obtain a psychological evaluation. As the Family Court also recognized, the

psychologist who evaluated the Father’s mental health in 2017 (the same


17
     Spencer v. Wal-Mart Stores East, LP, 930 A.2d 881, 888 (Del. 2007).
18
     509 U.S. 579 (1993).

                                            13
psychologist who evaluated the Mother) opined that the Father did not meet any

criteria for a mental health diagnosis. The psychologist also considered above

average anger levels identified in a previous mental health evaluation of the Father

in 2010 and opined that the Father did not currently have anger management

problems that would compromise his ability to care for the Child.

      (25) As to the Child’s mental and physical health, the record supports the

Family Court’s findings that the Child was doing better in the Father’s care than in

the Mother’s care. The Mother argues that the Child is currently overweight and

doing poorly in school, but she ignores all of the conditions he supposedly suffered

from while in her care that led to multiple medications and frequent trips to medical

and behavioral facilities. Those past medical issues have not arisen while the Child

has been in the Father’s care. The Mother also ignores the Father’s plan to address

the Child’s weight gain and performance in school. The Mother contends that the

Child is suffering emotional pain, but his counselor testified that he was doing much

better since when she began seeing him after he was removed from the Mother’s

care. Having carefully reviewed the parties’ arguments and the record, we conclude

that that the Family Court did not err in concluding that factor 5—the mental and

physical health of individuals involved—weighed in favor of granting the Father

sole custody and primary residence of the Child.




                                         14
      (26) The Mother also argues that that the Child was alienated from her. We

disagree with the Father and Child attorney’s position that this argument was not

raised below. Although the Mother may not have used the term “alienation” in the

custody proceeding, she testified that other people, primarily the Father, caused the

Child to view her negatively and refuse to see her at the visitation center.

      (27) In the custody order, the Family Court judge reviewed both the

Mother’s testimony that she had a good relationship with the Child as well as the

Child’s statements to the judge that he did not want to see the Mother. The Child’s

negative views of the Mother were primarily based on his personal experiences with

her while he lived with her. Among other things, he told the Family Court judge

that the Mother threw things at him, hit him, threatened him, and convinced doctors

to put him on numerous medications that he did not take after he was removed from

her custody. There is no sign in the record that the Child’s negative feelings about

the Mother were caused by the Father or others; rather, they appear to be based on

his own personal experiences with the Mother.

      (28) Finally, the Mother argues that the custody order violates her human

and parental rights to have some contact with the Child. After reviewing the

evidence and applying the best-interests factors, the Family Court concluded that the

Child should not presently have contact with the Mother under the custody order

because it would impair his physical health or significantly impair his emotional


                                          15
health. In reaching this conclusion, the Family Court emphasized the negative effect

of the Mother’s mental health issues on the Child and her failure to accept or treat

those issues. We are satisfied that the findings made by the Family Court are

sufficiently supported by the record, and we find no basis to disturb those findings

on appeal. Moreover, the Family Court properly applied the law to the facts in

concluding that the Mother should not have contact with the Child at the time of the

custody order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice




                                        16